UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7518


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY WESLEY RITCHEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge.     (4:07-cr-00009-RGD-JEB-1; 4:08-cv-00090-RGD;
4:10-cv-00019-RGD)


Submitted:   April 26, 2011                    Decided:   May 4, 2011


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gary Wesley Ritchey, Appellant Pro Se.      Lisa Rae McKeel,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gary      Wesley     Ritchey         seeks    to     appeal       the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2010) motion.               The denial of his § 2255 motion is not

appealable      unless        a    circuit         justice       or      judge        issues    a

certificate of appealability.                28 U.S.C. § 2253(c)(1) (2006).                     A

certificate        of     appealability             will     not      issue        absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the      merits,    a    prisoner         satisfies       this    standard      by

demonstrating        that     reasonable           jurists       would      find      that     the

district      court’s     assessment       of       the    constitutional             claims   is

debatable     or     wrong.        Slack     v.     McDaniel,         529   U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion      states     a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Ritchey has not made the requisite showing.                                 Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense      with     oral    argument        because       the    facts        and    legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3